Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019, 09/28/2020, 08/18/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0140] refers to FIG. 23. However, there are 21 figures only. 
Appropriate correction is required.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Applicant recites “…a tunable component having a changeable operating parameter that is a capacitance or a inductance, …”. It should be corrected to “…an inductance…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-11, 13 and 17-19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Desclos et al. (US 2014/0071008, hereby referred as Desclos).
Regarding claim 1, 
Desclos discloses;
An antenna system, comprising (the antenna system of figure 1): 
an antenna body having one or more connection points between the antenna body and a ground (antenna body 102 and one or more connection points between the antenna 102 and ground plane 101); 
a tunable component having a changeable operating parameter that is a capacitance or a inductance, wherein the antenna body is connected to the tunable component through a first connection point (tunable component ATM which comprises of capacitor, inductor and a switch 109. The antenna body 102 is connected to the tunable component through the parasitic antenna 103); and 
a first filter, wherein the first filter is connected to the antenna body; wherein the first filter is connected in parallel with the tunable component, wherein a first end of the first filter is connected to the antenna body through the first connection point, and a second end of the first filter is connected to the ground (see filter 105 which is connected to the antenna body and the ground plane), and 
wherein the first filter presents a high impedance characteristic in a low frequency band, and presents a low impedance characteristic in a high frequency band (see paragraph [0014] for disclosing two different frequency bands of low frequency and high frequency).  

Regarding claim 2, 
Desclos discloses;
Wherein the tunable component comprises at least one of a first inductor or a first capacitor (figure 1, tunable element ATM/108 comprising capacitor 110 and inductor).  

Regarding claim 4, 
Desclos discloses (figure 1);
Wherein the antenna system further comprises a parasitic element (the antenna system of figure 1 comprises of parasitic element 103); wherein a first end of the first filter is connected to the antenna body through the parasitic element (filter 105); and wherein the tunable component is connected to the antenna body through the parasitic element (tunable component 108).  

Regarding claim 8, 
Desclos discloses (figure 1);
Wherein the antenna system further comprises an excitation point for connecting to a signal (antenna 102 is a driven antenna which is directly fed and this is construed as an excitation point), and one or more ground points (one or more grounding points between each of the antenna and the ground plane 101). 

Regarding claim 9, 
Desclos discloses (figure 1);
Wherein one ground point is connected to the antenna body through the first point and in parallel with the tunable component (antenna 102 is connected to ground 101 which is in parallel to the tunable component 108).  

Regarding claim 10, 
Desclos discloses;
A terminal, comprising: an antenna system, comprising (the antenna system of figure 1): 
an antenna body having one or more connection points between the antenna body and a ground (antenna body 102 and one or more connection points between the antenna 102 and ground plane 101);
a tunable component having a changeable operating parameter that is a capacitance or an inductance, wherein the antenna body is connected to the tunable component through a first connection point (tunable component ATM which comprises of capacitor, inductor and a switch 109. The antenna body 102 is connected to the tunable component through the parasitic antenna 103); and 
a first filter, wherein the first filter is connected to the antenna body; wherein the first filter is connected in parallel with the tunable component, wherein a first end of the first filter is connected to the antenna body through the first connection point, and a second end of the first filter is connected to the ground (see filter 105 which is connected to the antenna body and the ground plane), and 
wherein the first filter presents a high impedance characteristic in a low frequency band, and presents a low impedance characteristic in a high frequency band (see paragraph [0014] for disclosing two different frequency bands of low frequency and high frequency).    

Regarding claim 11, 
Desclos discloses;
Wherein the tunable component comprises at least one of a first inductor or a first capacitor (figure 1, tunable element ATM/108 comprising capacitor 110 and inductor).  

Regarding claim 13, 
Desclos discloses (figure 1);
Wherein the antenna system further comprises a parasitic element (the antenna system of figure 1 comprises of parasitic element 103); wherein a first end of the first filter is connected to the antenna body through the parasitic element (filter 105); and wherein the tunable component is connected to the antenna body through the parasitic element (tunable component 108). 
Regarding claim 17, 
Desclos discloses (figure 1);
Wherein the antenna system further comprises an excitation point for connecting to a signal (antenna 102 is a driven antenna which is directly fed and this is construed as an excitation point), and one or more ground points (one or more grounding points between each of the antenna and the ground plane 101). 

Regarding claim 18, 
Desclos discloses (figure 1);
Wherein one ground point is connected to the antenna body through the first point and in parallel with the tunable component (antenna 102 is connected to ground 101 which is in parallel to the tunable component 108).  

Regarding claim 19, 
Desclos discloses;
An antenna system, comprising an antenna body (the antenna system of figure 1. Antenna body 102); 
a tunable component having a changeable operating parameter that is a capacitance or a inductance, wherein the antenna body is connected to the tunable component through a first connection point (tunable component ATM which comprises of capacitor, inductor and a switch 109. The antenna body 102 is connected to the tunable component through the parasitic antenna 103); 
a parasitic element (element 103); and 
a first filter; wherein the first filter is connected in parallel to the tunable component, wherein a first end of the first filter is connected to the tunable component, and a second end of the first filter is connected to a ground (see filter 105 which is connected to the antenna body and element 108 and the ground plane), and 
wherein the first filter presents a first impedance property that is high impedance characteristic in a low frequency band, and that is a low impedance characteristic in a high frequency band (see paragraph [0014] for disclosing two different frequency bands of low frequency and high frequency); 
wherein the parasitic element is connected to the antenna body (parasitic element 103 is connected to antenna body 102); and 
wherein the tunable component and the first end of the first filter are connected to the antenna body through the parasitic element (parasitic element 103 is between tunable element ATM, Filter 105 and the antenna body 102).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. (US 2014/0071008, hereby referred as Desclos) in view of Jiang et al. (US 2014/0313087, hereby referred as Jiang).
Regarding claim 3, 
Desclos does not disclose;
Wherein the first filter is at least one of a capacitor or an inductive-capacitive (LC) network, and wherein the LC network comprises a second inductor and a second capacitor.  

However, Jiang teaches;
Wherein the first filter is at least one of a capacitor or an inductive-capacitive (LC) network, and wherein the LC network comprises a second inductor and a second capacitor (figure 11, filter F).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first filter is at least one of a capacitor or an inductive-capacitive (LC) network, and wherein the LC network comprises a second inductor and a second capacitor, as taught by Jiang, into Desclos in order to substitute one known element for another to obtain predictable result which is to form resonant circuit having a relatively low impedance (i.e., a short circuit impedance) at frequencies associated with a second high band resonance in a high band and having a relatively high impedance (open circuit impedance) at other frequencies such as those associated with operation in low band. 

Regarding claim 5, 
Desclos does not disclose;
Wherein the antenna body is at least one of an inverted F antenna (IFA) or a monopole antenna.  

However, Jiang teaches;
Wherein the antenna body is at least one of an inverted F antenna (IFA) or a monopole antenna (see paragraph [0066] for teaching monopole and IFA antenna).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna body is at least one of an inverted F antenna (IFA) or a monopole antenna, as taught by Jiang, into Desclos in order to substitute one known element for another to obtain predictable result which is to provide an improved electronic device antenna.

Regarding claim 12, 
Desclos does not disclose;
Wherein the first filter is at least one of a capacitor or an inductive-capacitive (LC) network, and wherein the LC network comprises a second inductor and a second capacitor.  

However, Jiang teaches;
Wherein the first filter is at least one of a capacitor or an inductive-capacitive (LC) network, and wherein the LC network comprises a second inductor and a second capacitor (figure 11, filter F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first filter is at least one of a capacitor or an inductive-capacitive (LC) network, and wherein the LC network comprises a second inductor and a second capacitor, as taught by Jiang, into Desclos in order to substitute one known element for another to obtain predictable result which is to form resonant circuit having a relatively low impedance (i.e., a short circuit impedance) at frequencies associated with a second high band resonance in a high band and having a relatively high impedance (open circuit impedance) at other frequencies such as those associated with operation in low band. 

Regarding claim 14, 
Desclos does not disclose;
Wherein the antenna body is at least one of an inverted F antenna (IFA) or a monopole antenna.  

However, Jiang teaches;
Wherein the antenna body is at least one of an inverted F antenna (IFA) or a monopole antenna (see paragraph [0066] for teaching monopole and IFA antenna).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna body is at least one of an inverted F antenna (IFA) or a monopole antenna, as taught by Jiang, into Desclos in order to substitute one known element for another to obtain predictable result which is to provide an improved electronic device antenna.

Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. (US 2014/0071008, hereby referred as Desclos) in view of Zhang wei (CN 103209003, hereby referred as Zhang).
Regarding claim 6, 
Desclos does not disclose;
Wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, and wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band.  

However, Zhang teaches;
Wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, and wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band (Figure 1, first filter 122 and second filter 124 for the antenna. See page 3 of the translation that the antenna having low and high frequency bands of CNMB and GSM). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, and wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band, as taught by Zhang, into Desclos in order to suppress radio frequency signals outside the second radio frequency band.

Regarding claim 15, 
Desclos does not disclose;
Wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, and wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band. 

However, Zhang teaches;
Wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, and wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band (Figure 1, first filter 122 and second filter 124 for the antenna. See page 3 of the translation that the antenna having low and high frequency bands of CNMB and GSM). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, and wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band, as taught by Zhang, into Desclos in order to suppress radio frequency signals outside the second radio frequency band.

Regarding claim 20, 
Desclos does not disclose;
Wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band.  

However, Zhang teaches;
Wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band (Figure 1, first filter 122 and second filter 124 for the antenna. See page 3 of the translation that the antenna having low and high frequency bands of CNMB and GSM). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna system further comprises a second filter, wherein the second filter is connected in series between the antenna body and the tunable component, wherein the second filter presents a low impedance characteristic in a low frequency band, and presents a high impedance characteristic in a high frequency band, as taught by Zhang, into Desclos in order to suppress radio frequency signals outside the second radio frequency band.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. (US 2014/0071008, hereby referred as Desclos) in view of Zhang wei (CN 103209003, hereby referred as Zhang) as applied to claim 6 above, and further in view of Jiang et al. (US 2014/0313087, hereby referred as Jiang).
Regarding claim 7, 
Desclos, as modified, does not disclose;
Wherein the second filter is at least one of an inductor or an inductive-capacitive (LC) network, and wherein the LC network comprises a third inductor and a third capacitor. 
 
However, Jiang teaches;
Wherein the second filter is at least one of an inductor or an inductive-capacitive (LC) network, and wherein the LC network comprises a third inductor and a third capacitor (figure 11, filter F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second filter is at least one of an inductor or an inductive-capacitive (LC) network, and wherein the LC network comprises a third inductor and a third capacitor, as taught by Jiang, into Desclos as modified in order to substitute one known element for another to obtain predictable result which is to form resonant circuit having a relatively low impedance (i.e., a short circuit impedance) at frequencies associated with a second high band resonance in a high band and having a relatively high impedance (open circuit impedance) at other frequencies such as those associated with operation in low band. 

Regarding claim 16, 
Desclos, as modified, does not disclose;
Wherein the second filter is at least one of an inductor or an inductive-capacitive (LC) network, and wherein the LC network comprises a third inductor and a third capacitor. 
 
However, Jiang teaches;
Wherein the second filter is at least one of an inductor or an inductive-capacitive (LC) network, and wherein the LC network comprises a third inductor and a third capacitor (figure 11, filter F).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second filter is at least one of an inductor or an inductive-capacitive (LC) network, and wherein the LC network comprises a third inductor and a third capacitor, as taught by Jiang, into Desclos as modified in order to substitute one known element for another to obtain predictable result which is to form resonant circuit having a relatively low impedance (i.e., a short circuit impedance) at frequencies associated with a second high band resonance in a high band and having a relatively high impedance (open circuit impedance) at other frequencies such as those associated with operation in low band. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Milosavljevic, US Patent No. 7,099,690 discloses an antenna system, comprising an antenna body; a tunable component having a changeable operating parameter; a parasitic element; and a first filter.
Shi et al. US 2013/0016024 discloses an antenna body with an excitation point, a parasitic antenna element with first and second filters. 
Chang et al. US 2014/0057578 discloses an antenna body with an excitation point, a parasitic antenna element with tunable element. 
Hu et al. US 2014/0333496 and Vazquesz et al. US 2014/0333495, each alone discloses an antenna body with excitation point and a ground point comprising a tunable element with a switching element.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845